UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
                                                                                   14-MD-2543 (JMF)
IN RE:                                                                             14-MC-2543 (JMF)

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                    MEMORANDUM OPINION
                                                                                     AND ORDER
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

         As a general rule, litigants in the United States are required to shoulder the costs of

litigating their own cases. In the main, this is a sensible rule because it means that those who

may benefit from work are responsible for its costs. In aggregate litigation, however, the value

of attorney work product is often widely dispersed, benefiting not only those who hired the

attorneys, but also others who are similarly situated. If only a few were made to bear the costs of

legal work that benefits many, high-quality legal work would be under-incentivized and,

ultimately, under-produced. Where aggregate litigation proceeds as a class action, courts solve

this classic free-rider problem by permitting class counsel to recover a percentage of the common

fund obtained for the class, thereby spreading the costs among those who benefited from

counsel’s work. See Fed. R. Civ. P. 23(h); Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980).

But where aggregate litigation does not proceed as a class action — as is the case in much multi-

district litigation — solving the free-rider problem requires more creativity. In that context,

many courts have entered orders imposing assessments on claimants’ recoveries, which are then

deposited into a “common benefit fund” and disbursed to counsel that conducted work for the

common benefit. See, e.g., In re Zyprexa Prods. Liab. Litig., 467 F. Supp. 2d 256 (E.D.N.Y.

2006); see also In re Avandia Mktg., Sales Practices and Prods. Liab. Litig., 617 F. App’x 136,

141 (3d Cir. 2015); In re Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on

April 20, 2010, MDL No. 2179, No. 10-2772, 2012 WL 161194 (E.D. La. Jan. 18, 2012).
       In this multidistrict litigation (“MDL”) — arising from alleged defects in the ignition

switches and other features of certain General Motors vehicles and general familiarity with

which is assumed — the Court entered such an order. See ECF No. 743 (“Order No. 42”).

Broadly speaking, the Court’s Order established a common benefit fund (the “Common Benefit

Fund” or “Fund”) and promulgated certain requirements and procedures regarding payment into,

and distribution from, that fund. For four and a half years, there were no disputes with respect to

operation of the Common Benefit Fund. But on September 27, 2019, Langdon & Emison, LLC

(“L&E”), a law firm representing many individuals with claims against General Motors LLC

(“New GM”) — some of whom have cases pending in this MDL, some of whom have cases

pending in state court, and some of whom do not have cases pending in any court — moved for a

declaratory judgment clarifying that recoveries obtained by their clients with cases pending in

state courts or not filed in any court are not subject to assessments pursuant to Order No. 42.

ECF Nos. 7204, 7205 (“L&E Mem.”). Lead Counsel — appointed by the Court to represent the

interests of all Plaintiffs in the MDL, see ECF No. 249 (“Order No. 8”) — opposes L&E’s

motion, insisting that L&E’s clients are required to pay assessments into the Common Benefit

Fund even if their cases are not pending in the MDL. ECF No. 7272 (“Opp’n”). For the reasons

that follow, the Court agrees with Lead Counsel and, thus, L&E’s motion is DENIED.

                                        BACKGROUND

       In February 2014, New GM announced the recall of certain General Motors vehicles that

had been manufactured with a defective ignition switch — a switch that moved too easily from

the “run” position to the “accessory” and “off” positions, causing moving stalls and disabling

critical safety systems. In the months that followed, New GM recalled millions of other vehicles,

some for reasons relating to the ignition switch and some for other reasons. Not surprisingly,




                                                 2
litigation followed, in both state and federal courts. The federal cases were ultimately

consolidated in this Court by the Judicial Panel on Multidistrict Litigation.

        On March 26, 2015, in Order No. 42, the Court established the Common Benefit Fund to

ensure that the parties for whose benefit legal work is performed share the costs and expenses

associated with that work. See Order No. 42, at 1. Pursuant to that Order, neither Plaintiffs nor

their counsel are required to pay an up-front fee in order to receive and use work product

intended to serve the plaintiffs’ common benefit. Id. ¶ 4. Instead, the Order requires New GM to

withhold an assessment of a specified amount from certain settlements and judgments and to

deposit that sum into the Fund. Id. More specifically, New GM is required to withhold

assessments only from amounts paid in “Common Benefit Actions,” id. ¶¶ 4, 32, which include,

as relevant here: (1) “all cases [then] pending, as well as any cases later filed in, transferred to, or

removed to this Court and included as part of the [MDL]”; (2) “all Related Actions in which

plaintiffs and their counsel voluntarily execute the Participation Agreement”; and (3) “all unfiled

and tolled actions of clients of Participating Counsel that would be Related Actions if filed,” id.

¶ 11. “Related Actions,” in turn, are “actions . . . that involve the same subject matter” as this

MDL (not including shareholder derivative suits and securities class actions), whether filed in

state or in federal courts. Id. ¶ 1; see also ECF No. 315 (“Order No. 15”), at 1. “Participating

Counsel” is defined to include Lead Counsel and others, including “counsel who have been

specifically approved by this Court as Participating Counsel.” Order No. 42, ¶ 4; ECF No. 304

(“Order No. 13”), at 7. In Order No. 42, the Court approved as Participating Counsel all

attorneys representing plaintiffs in Common Benefit Actions. Order No. 42, ¶ 15.

        More than four and a half years have passed since Order No. 42 was issued, and in that

time, Lead Counsel has performed a remarkable amount of work on behalf of plaintiffs in




                                                   3
Common Benefit Actions. As Lead Counsel notes, over the course of these proceedings, Lead

Counsel has conducted more than one hundred depositions of GM employees (and hundreds of

other case-specific depositions), reviewed more than twenty million pages of documents

produced by New GM, generated thirty expert reports, briefed dozens of discovery disputes, and

led pretrial and/or trial proceedings for thirteen bellwether trials, with extensive briefing on a

wide range of issues. See Opp’n 2. These contributions have been tremendously valuable to

individuals with claims against GM. Indeed, no doubt as a result in part of these efforts, the vast

majority of claims against New GM have been settled. As of October 31, 2019, for example,

New GM had resolved more than 3,500 separate claims (some of which were brought jointly in a

single case), mostly through settlements, and only 169 personal injury or wrongful death claims

— most of which were filed in the last year or so — were pending. ECF No. 7350, at 2-3.

       L&E represents clients who have claims against New GM relating to the allegedly

defective ignition switches. Some of their claims have not been filed in any court; others have

been asserted in state courts in Missouri, Texas, and Mexico; and, more recently, many have

been filed in federal court and consolidated in this MDL. On April 23, 2015, before L&E first

entered this MDL, L&E received access to MDL discovery materials. See ECF No. 3313-2, at 1;

ECF No. 3313-3, at 8. 1 Additionally, between May and November of 2015 — also before L&E

first entered the MDL — L&E attorneys attended more than a dozen MDL depositions of GM

employees. See ECF Nos. 7272-1 – 7272-15. L&E first appeared in the MDL in November




1
        In particular, New GM appears to have provided access to MDL discovery in response to
discovery requests made by state-court plaintiffs represented by L&E. L&E objected, and
instead requested that New GM respond to their state-court clients’ individual requests. See ECF
No. 3313-2, at 1-2. For reasons explained below, L&E’s objection and the extent to which the
firm utilized the depository have no bearing on the Court’s analysis or conclusion.



                                                  4
2017, and, since then, the firm has filed nearly 250 cases in the MDL while continuing to press

other clients’ claims in state-court actions and outside of court altogether.

       On February 28, 2019, New GM and L&E jointly announced that they had reached a

settlement agreement resolving more than one hundred pre-closing personal injury and wrongful

death claims, more than forty of which were not pending in this MDL. See ECF No. 6519.

Shortly thereafter, New GM and L&E jointly moved the Court to appoint, pursuant to Rule

53(a)(1)(A) of the Federal Rules of Civil Procedure, a Special Master who would, among other

things, “create a Settlement Framework that identifies the criteria relevant to evaluation of claims

under” the settlement agreement, “evaluate claims pursuant to the terms of” the settlement

agreement and framework, and “allocate dollar values to” the various claims. ECF No. 6596, ¶

3. New GM and L&E also moved the Court for an order approving the creation of a settlement

trust fund and retaining the Court’s “continuing jurisdiction and supervision over the Trust.”

ECF No. 6597, at 1. The Court granted both motions. ECF Nos. 6607, 6608. On April 17,

2019, New GM and L&E reached settlement on additional claims. See ECF No. 6739. New GM

and L&E later filed requests to appoint a Special Master and approve the creation of a settlement

trust fund that were, in all material respects, identical to the requests filed previously. See ECF

Nos. 6739, 6740. On May 7, 2019, Court again granted both motions. ECF Nos. 6746, 6747.

       L&E filed the present motion on September 27, 2019.

                                           DISCUSSION

       L&E and Lead Counsel dispute whether settlements reached by L&E’s clients in certain

cases — namely, cases (1) filed in state court or not filed at all (2) in which Common Benefit

Work Product was (at least according to L&E) not used and neither a Participation Agreement

nor a Joint Coordination Order were entered — are subject to assessment pursuant to Order No.




                                                  5
42. See L&E Mem. 1; ECF No. 7301 (“Reply”), at 9. More specifically, they disagree with

respect to two subsidiary issues: first, whether Order No. 42, by its terms, subjects those cases to

assessment, compare L&E Mem. 2-4, with Opp’n 17-18; and second, whether the Court has

jurisdiction and authority to subject such cases to assessment “absent voluntary agreement or a

concurrent state order,” L&E Mem. 5; see also id. at 6-8; Opp’n 22-25.

       Many of the arguments raised by L&E and Lead Counsel can await another day. 2 That is

because all of the state-court and unfiled cases settled by L&E appear to be included in master

settlement agreements, which are to be paid out of trusts approved by this Court (at L&E’s

request) and administered by a Special Master who was appointed by this Court (also at L&E’s

request) pursuant to Rule 53 of the Federal Rules of Civil Procedure. See Opp’n 23-24; Reply 4-

5 (acknowledging that L&E “agree[d] to have its settlements with GM overseen by this Court”);

ECF Nos. 6596, 6597, 6607, 6608, 6739, 6740, 6746, 6747. Put another way, L&E’s clients did

voluntarily bring their claims before this Court, and — for that reason — their claims can and

should be deemed to have been “filed in” or “removed to this Court and included as part of the

MDL.” Order No. 42, ¶ 11. 3 It follows that the claims at issue are “Common Benefit Actions”

subject to assessment pursuant to Order No. 42. Id. ¶¶ 4, 32.

       For similar reasons, the Court also concludes that it has jurisdiction to order such

assessments. L&E’s sole argument to the contrary is that state-court and unfiled claimants have


2
       That day, however, may be imminent: On November 6, 2019, Bailey Cowan Heckaman
PLLC (“BCH”) filed a motion for a declaratory judgment with respect to its own unfiled cases
and cases filed in Missouri state court. ECF No. 7368. That motion will be fully briefed on
November 26, 2019. ECF No. 7474.
3
        That is true even though, in their motions to appoint a Special Master, L&E, other
claimants’ counsel, and New GM identified themselves as “the Parties.” ECF Nos. 6596, 6739.
Regardless of the labels used in that joint motion, L&E is not, of course, a party in this litigation,
and it acted on its clients’ behalf when filing the joint motion.



                                                  6
neither chosen to appear in federal court nor been brought into federal court by process. See

L&E Mem. 7-8; Reply 7. But, as Lead Counsel notes, L&E clients have, in fact, chosen to

invoke this Court’s jurisdiction. Those claimants asked this Court to approve qualified

settlement trusts, see ECF Nos. 6597, 6740, which are “established to resolve or satisfy one or

more . . . claims . . . [a]rising out of a tort, breach of contract or violation of law,” Treas. Reg.

§ 1.468B-1(c)(2)(ii). And the claimants expressly requested that those trusts be subject to the

Court’s “continuing jurisdiction and supervision.” ECF No. 6597, ¶ 6; ECF No. 6740, ¶ 6. The

Court granted the claimants’ motions, and explicitly stated that it would retain jurisdiction over

the funds. ECF No. 6607, ¶ 1; ECF No. 6746, ¶ 1.

        The claimants also requested that the Court appoint a Special Master pursuant to Rule

53(a)(1)(A), which empowers a court to appoint a special master to “perform duties consented to

by the parties.” Fed. R. Civ. P. 53(a)(1)(A) (emphasis added); ECF No. 6596, ¶ 3; ECF No.

6739, ¶ 3. The state-court plaintiffs and unfiled claimants presented themselves to the Court as

parties in order to obtain certain benefits, and they cannot now evade concomitant burdens by

disclaiming their involvement in these proceedings. Furthermore, L&E requested the

appointment of the Special Master to perform duties that have a critical impact on each client’s

recovery, such as “creat[ing] a Settlement Framework that identifies the criteria relevant to

evaluation of claims under” the master settlement agreement, “evaluat[ing] claims pursuant to”

the master settlement agreement and settlement framework, and “assign[ing] points and

allocat[ing] dollar values to claims that are to be settled pursuant to” the master settlement

agreement and settlement framework. ECF No. 6596, ¶ 3; ECF No. 6739, ¶ 3.

        In short, L&E invoked the Court’s power to administer its clients’ settlements and resolve

its clients’ claims, and the Court exercises that power to spread the costs of Common Benefit




                                                   7
Work Product to all who benefited from it. Cf. In re Genetically Modified Rice Litig. (Rice II),

835 F.3d 822, 828-29, 832 (8th Cir. 2016) (holding that the MDL court had jurisdiction to order

an assessment on a settlement that resolved (1) claims pressed successfully in state court and

appealed with respect to the punitive damages award and (2) “worthless” federal claims that

were “never litigated” and would have been dismissed as precluded had only the state-court

claims been settled). L&E and its clients cannot claim that they did not consent to the Court’s

jurisdiction merely because they oppose the manner in which the Court exercises it.

       In arguing otherwise, L&E contends that the Court’s oversight of the settlements “does

not require any work of MDL Leadership.” Reply 4. But this argument misses the mark. The

relevant question is not whether Lead Counsel is involved, but whether L&E and its clients

accepted the Court’s jurisdiction. Put differently, whether a claim is subject to a common benefit

fund assessment does not turn on whether and to what extent Lead Counsel contributed to that

particular claim. See In re Vioxx Prods. Liab. Litig., MDL No. 1657, 2012 WL 1448135, at *4

(E.D. La. Apr. 25, 2012) (“The benefit created by common labor and compensated by joint

assessments is sometimes intangible and difficult to quantify in individual cases. . . . The Court

is not aware of any authority recommending or authorizing that common benefit assessments in

complex multidistrict litigation be subject to case-by-case review for whether any particular

claimant has actually benefitted from common benefit work.”). Even plaintiffs and claimants

who have not used or accessed Common Benefit Work Product benefit from it. See In re Diet

Drugs, 582 F.3d 524, 548 (3d Cir. 2009) (“The mere availability of the discovery . . .

substantially influence[s] [the defendant’s] evaluation of every plaintiff[’]s case.” (internal

quotation marks omitted)). At a minimum, it is indisputable that New GM’s and L&E’s




                                                  8
experience litigating claims in the MDL enables more efficient valuation of claims outside of the

MDL. L&E’s clients certainly benefited from such efficiencies.

       L&E also argues that the Court lacks jurisdiction to levy an assessment because the scope

of the Court’s oversight is “limited to the Trust,” and the establishment of that trust “does not

otherwise confer authority to this Court to determine the merits of any particular plaintiff or

claimant’s claims.” Reply 5. L&E does not dispute, however, that the Court has jurisdiction

over the administration of the settlements through the trusts, and it is within the scope of that

jurisdiction that the Court imposes an assessment. The Court’s jurisdiction in that regard is not

merely ministerial, as the Special Master’s determinations will affect the size of each claimant’s

recovery. ECF No. 6596, ¶ 3; ECF No. 6739, ¶ 3. In any event, the Court may issue collateral

orders even if, absent the settlements, the Court could not have reached the merits of the claims.

See In re Zyprexa Prods. Liab. Litig., 594 F.3d 113, 119, 125-26 (2d Cir. 2010) (stating that the

panel, although it was unnecessary to reach the issue, was “in sympathy” with the concurring

opinion that district courts may levy assessments on settlements of cases in which there are

pending motions to remand for lack of subject-matter jurisdiction).

                                          CONCLUSION

       For the foregoing reasons, the Court holds that Order No. 42 applies to all settlements

resolving claims asserted by L&E’s clients that were part of the master settlement agreements

submitted to this Court, without regard for whether those claims were pending in state court or

no court at all. Accordingly, L&E’s motion for a declaratory judgment is DENIED. 4



4
       The denial is without prejudice to renewal if it turns out that not all of the claims at issue
were submitted to the Court as part of the master settlement agreement. If that is the case, L&E
and Lead Counsel should confer and, within two weeks of this Memorandum Opinion and Order,
submit a joint letter to the Court proposing how to proceed.



                                                  9
       That said, the dispute between L&E and Lead Counsel and the new motion filed by BCH,

see supra note 2, raise the question of whether Order No. 42 should be clarified or otherwise

modified (for example, to expand its application, if appropriate, to the full extent of the Court’s

jurisdiction and authority to impose common benefit fund assessments). The Court did not need

to resolve the disagreements between L&E and Lead Counsel over the interpretation and scope

of Order No. 42 only because L&E’s clients invoked the Court’s jurisdiction by voluntarily

submitting their settlements to the Court. In the next dispute (perhaps BCH’s), the Court may

have to confront those issues — and, in any event, counsel and parties negotiating settlements

should understand whether those settlements will be subjected to a common benefit fund

assessment under Order No. 42. Counsel — including L&E and BCH — should confer and,

within two weeks of this Memorandum Opinion and Order, submit a joint letter to the Court

with respect to whether Order No. 42 should be clarified or modified and, in the event of

disagreement, proposing a procedure to resolve the issue.

       The Clerk of Court is directed to terminate ECF No. 7204.


       SO ORDERED.

Dated: November 8, 2019                            __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                 10
